I concur in the result largely out of deference to the opinion of the majority that whatever error there was resulted in no prejudice to defendant.
I cannot agree in the approval given to the rulings excluding evidence by others tending to show the intoxication of defendant, and the degree thereof, immediately after the accident. It seems to me that we are misapplying the rule of Harlow v. Leclair, 82 N.H. 506, 136 A. 128, 50 A.L.R. 973. In view of the testimony of the defendant that he "was not strictly sober," we should take with good deal of seasoning his other statements intended to minimize the degree of his intoxication. It is impossible for me to see how defendant's equivocal testimony took that question from the jury if otherwise it should have been given to them.
Returning again to the language in the Harlow case, 82 N.H. 512, my submission is that defendant was not "simply giving his impressions of an event," but testifying rather as to a conclusion, and one obviously questionable. Never before have I heard it argued that an intoxicated person is to be considered the sole or even the best judge of the degree of his abnormal condition. As soon as he becomes, on his own admission, "not strictly sober," he ceases to be a qualified judge of how drunk he is. Finally, defendant's testimony was not "clear and unequivocal," and it is not true that the fact of a person's intoxication is "peculiarly within his own knowledge" so as to justify the application of the rule of the Harlow case. Rather, in every case where either the fact or degree of intoxication is in issue, it must of necessity be determined objectively.
Laboring under the impression that the trial of a lawsuit is intended to bring out the truth, and to that end that no relevant evidence should be excluded, my submission is that it was error not to admit the testimony of the other witnesses called, which would have tended to show the truth concerning defendant's condition at the determinative moment. Impeachment of a party or witness is one thing. Mere contradiction, particularly as to a conclusion, is quite another. Altogether too closely do we construct the portals *Page 538 
of proof when we exclude evidence such as that offered in this case to show that defendant was intoxicated.